DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a method of administering a plant extract with indicating, classified in A24D1/002.
II. Claims 8-15, drawn to a utensil and package set of utensils, classified in A24D1/18.
III. Claims 16-19, drawn to a method of administering a plant extract without indicating, classified in A24D1/002.

The inventions are independent or distinct, each from the other because:
Inventions I and II or II and III are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the utensil alone can not be used for administering plant extract, it is cigarette with inserted utensil to administer plant extract. 

Inventions I and III are directed to related process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the has materially different mode of operation, for example, Invention I requires indicating while invention III does not require indicating.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a different field of search is rqeuired.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species a specific compound in the plant extract to be indicated. The species are independent or distinct because compound in different plant extract has materially different structure and function. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  a different field of search is required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Roy Gross on 02/28/2022 a provisional election was made without traverse to prosecute the invention of invention group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicants have not yet elected a specific compound in the plant extract to be indicated. Since this is a special application, for compact prosecution purpose, the application is examined in view of THC and CBD (present in claims 6-7) in cannabis extract as specific compound to be indicated. In case that additional compounds to be indicated, THC and CBD will be regarded as elected species due to original presentation. Claims 1-7 read on the elected species and are under examination.
Claims 1-9 are pending, claims 1-7 are under examination.

Priority
	Acknowledge is made that this application is CIP of international patent application PCT/IL2019/050846, filed on 07/25/2019; which claims priority from US provisional application 62/723,001, filed on 08/27/2018 and 62/703657, filed on 07/26/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al. (US20080029106) in view of Kaplan et al. (US20180360103), Ruben (US20160037823), Playford (US20190261681) and Moore (US20170273349) as evidenced by Whittle et al. (US6730330).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Mishra et al.  teaches Delivery of additives in a smoking article is provided through thermally degradable, robust immobilized additive inserts. Additives can be immobilized in an elongated device or an insert, wherein the elongated device or the insert is sufficiently robust to allow the elongated device or the insert to be manually or 
(i.e., evaporation), as well as loss to sorbents in a smoking article (i.e., sorption). Additionally, by providing additives immobilized within inserts, heat from the smoking
of the smoking article can release the additives. Also, by providing sufficiently robust inserts, the inserts can be easily used with smoking articles, wherein the inserts can be used by smokers with any type or brand of smoking article. By providing separately insertable additive inserts, as many or as few inserts as desired can be used to provide as much or as little additives per cigarette as desired. In an exemplary embodiment is provided a cigarette, which comprises: a tobacco rod; an optional filter attached to the tobacco rod; a thermally degradable, robust immobilized additive insert within the tobacco rod, wherein the insert is sufficiently robust that the inserts are capable of
maintaining their structure when manually or machine inserted into the tobacco rod; a cavity within the insert; and one or more additives within the cavity. FIG. 1 is an illustration of an exemplary immobilized additive insert. FIG. 2 is an illustration of an exemplary method of inserting an immobilized additive insert in a cigarette. FIG. 3 is an illustration of an immobilized additive insert and a cigarette including sorbent. FIG. 4 is an illustration of exemplary packages of immobilized additive inserts and a cigarette From Fig. 1-4, insert is a stick thinner than cigarette and has a sharp end to be inserted into tobacco of cigarette. Consequently, without the application of heat, the additive remains immobilized within the inserts and is therefore substantially prevented from interacting with a smoking article or with the environment, and therefore substantially prevented from deactivating any sorbent in the smoking article prior smoking. In accordance with one embodiment, one or more inserts are incorporated in a smoking article, such as a cigarette, wherein an optional filter employed in the cigarette includes an optional sorbent (absorbent or adsorbent). Preferably, the one or more inserts are inserted into the tobacco rod of the cigarette, so that the one or more inserts will be exposed to heat when the cigarette is smoked. By exposing the one or more inserts to the heat generated by the combustion
of the tobacco rod, additives can be thermally released into the mainstream smoke formed by the combustion of the tobacco. Immobilized additive inserts can be formed by
trapping or immobilizing additives within elongated devices. Exemplary methods include: 1) forming inserts by infusing additives into the inserts under high pressure; 2)
forming inserts by filling cavities in inserts with additives; 3) forming inserts by encapsulating additives within inserts; 4) forming inserts by layering tobacco sheets pre-loaded with additives, 5) infusing additives by vacuum infiltration, as well as 6) combinations of any of these. In exemplary embodiments, the immobilized additive
inserts are thermally degradable such that an application of heat can release the additives. Additionally, the immobilized additive inserts are sufficiently robust and at least somewhat rigid to allow for manual or machine insertion of the inserts into tobacco rods of cigarettes or other smoking articles and to allow the inserts to maintain their 
of the smoking articles and/or smoke produced when smoking the smoking articles in which the inserts are incorporated. Additives can be provided in liquid and/or solid
form. For example, molten menthol can be added, and then solidified within an insert. Alternatively, capsules with liquid additives therein, such as polysaccharide capsules filled with menthol and a solvent can be incorporated into an insert. As used herein, additives can include, but are not limited to, flavorants, diluents, sorbents, combustion rate controlling compositions, humectants, or combinations thereof. One of the more common smoking article additives is menthol, due to its mint flavoring and cooling effects that it can impart to tobacco smoke ([age 4, [0047-0048, 0050]). Additionally, different types of additives can be used with a smoking article. For example, an insert comprising an anti-inflammatory compound can be used in conjunction with a menthol flavored insert to provide both additives to a smoking article (page 8, [0099]).
Kaplan et al. teaches A rolling paper is formed according to a modified conventional paper-making process. The end product is infused with cannabinoids from an oil extract from the cannabis plant. Since paper-making is highly water intensive and the cannabinoid containing cannabis extract is an oil that is ordinarily immiscible in the water, an emulsifier is used to allow the cannabinoids to evenly disperse in the making cannabis extract can be added at the pulping, webforming step and/or preferably at the sizing step of papermaking (abstract). It is a desired goal of the present invention to provide cannabinoids to a tobacco, hand-rolled cigarette and/or to a cannabis-containing cigarette, formed from rolling papers, with the cannabinoids being provided in a uniform, consistent and controlled concentration manner. In addition, the present invention can be employed in manufacturing of rolling paper for use with tobacco plants/ factories and cannabis joints, on a commercial scale, if legal for sale and consumption (page 2, [0014]). The rolling paper can be used for making tobacco, other leaf cigarettes, cannabis rolling paper and even merely edible sheets of paper infused with cannabinoids (page 5, [0043]). The infusion of the cannabinoids into the paper, during the paper-making process, preferably during the sizing step, results in superior uniformity of the concentration of cannabinoids containing cannabis extract within the paper. Then, when this rolling paper is used with tobacco, cannabis, or another leafy substance the cannabinoid, infused into the paper, will be activated by the heat of the lighting or burning of the cigarette which will tend to 'jump start" or boost the considered pleasant effect of the smoking of the same (page 6, [0055-0056]). 
Ruben teaches ignited organic material (such as tobacco or cannabis) to heat a medicine released from a breakable capsule so that the medicine and the Smoke

skill in the art. The invention utilizes breakable capsules as a dosing mechanism for the medicine. In some embodiments of the invention a single breakable capsule is used while in others, multiple breakable capsules are implanted into the cigarette. In use, the patient/user breaks these capsules using mechanical force which is applied by clamping down with the teeth onto the capsule, breaking the capsule by finger force, or through a “bayonet' type of mechanism which punctures the capsule to release the medicine. In some situations, the medicine within the capsule is a selected oil from cannabinoids or terpenoids. This oil is used when the ignitable organic material is tobacco, or with cannabis to enhance the treatment being delivered by the ignitable cannabis. (page 1, [0006-0008, 0018]). 
Playford teaches containers and methods of use thereof. More particularly, the disclosure relates to packaging and opening mechanisms for containers for tobacco product (page 1, [0001]). A label 80 provided herein can have a front surface 82 and a rear surface 84. In some embodiments, a front surface of the label can include printing and / or imprinting to decorate the container and / or provide product identifying information. For example, a front surface of the label provided herein can include printed characters, symbols, pictures, designs, colors, or other indicia. In some embodiments, the product identifying information can identify a product brand, a product strength, dosage information, active ingredient , ingredient lists and amounts , product manufacture date , product expiration date , product flavor , product pharmaceutical release profile , weight , product code ( e . g . , batch code ) , other product differentiating markings , and combinations thereof . As used herein, "product strength” refers to information that gives the user an indication of the amount of active ingredient within the pouch (page 4, [0038]). 
Moore teaches A process for preparing an effective replacement for
tobacco smoking comprising the ordered steps of: a) providing a quantity of the raw cannabis-hemp plant (the initial 'smoke product') b) providing a system to convey the smoke product through the various steps of the process c) preparing the raw cannabis-hemp smoke product d) preparing other smoke product sources, fillers, and flavoring, for later additions to the smoke product e) preparing the raw cannabis-hemp smoke product by removing the seeds from the stalks f) preparing the raw cannabis-hemp smoke product by removing and drying the cannabis-hemp leaves g) preparing the raw cannabis-hemp smoke product by drying the flowers while on the stems and stalks h) preparing the raw cannabis-hemp smoke product by curing the flowers and stems in sealed containers i) preparing the smoke product by heat cooking, and flavoring a portion of flowers, for decarboxylation j) preparing the smoke product by applying flavorings onto a portion of the non-heat cooked flowers k) adding a portion of dried hemp leaves to the flower mix, for easier inhalation of smoke product 1) adding a portion of other herbs to the 'hemp leaf and flower mix', for enhanced smoking experience m) choosing and blending the proper ratios of the processed
cannabis-hemp smoke product n) choosing and blending the proper ratios of the other
smoke products, chemicals, flavorings, and fillers o) preparing the cigarette/cigar rolling-paper with the exact dosage of chemical(s) and flavorings p) preparing the filter-holder for the cigarette/cigar processing equipment q) processing the product, rolling-paper (and filter), through the cigarette/cigar processing equipment r) packaging and labeling the various blends, flavors, chemical, and cannabinoid levels (claim 1).
	Whittle et al. teaches A pharmaceutical formulation for use in administration
of at least one cannabis extract "containing the cannabinoid tetrahydrocannabinol (THC) and cannabidiol (CBD)" via a mucosa! surface, the formulation comprising said at
least one cannabis extract and a matrix comprising at least one agent which is both a self-emulsifier and a cannabinoid solubilizer, said agent when hydrated forming an emulsion containing said at least one cannabis extract "containing the cannabinoid tetrahydrocannabinol (THC) and cannabidiol (CBD)" which is capable of adhering reversibly to a mucosal surface and allowing controlled release of the cannabinoids from said extract "containing the cannabinoids tetrahydrocannabinol (THC) and cannabidiol (CBD)" (claim 15).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Mishra et al.  is that Mishra et al.   do not expressly teach cannabis extract and indicating cannabinoid. This deficiency in Mishra et al.  is cured by the teachings of Kaplan et al., Ruben, Playford and Moore.
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mishra et al., as suggested by Kaplan et al., Ruben, Playford and Moore, and produce the instant invention.
One of ordinary skill in the art would have been motivated to use cannabis extract as additive in stick insert in the tobacco cigarette because cannabis extract is a suitable additive to be administered with tobacco cigarette. MPEP 2144.07. Under guidance from Kaplan et al. teaching cannabinoid containing cannabis extract infused in the rolling paper for tobacco cigarette for administering cannabinoid containing cannabis extract when smoking; Ruben teaching cannabinoid oil in the capsule inside tobacco cigarette for administering cannabinoid oil; since the stick insert in the tobacco cigarette provides certain advantages such as reduced migration and/or loss of the cannabis extract in a smoking article prior to smoking as suggested by Mishra et al., it is obvious for one of ordinary skill in the art to use cannabis extract as additive in stick insert in the tobacco cigarette for administering cannabis extract when smoking and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to indicate cannabinoids (THC and CBD) level because this is common practice for drug product for indicating amount of active ingredients. Under guidance from Playford teaching indicating the amount of active ingredient; Moore teaching indicating cannabinoids level; 
Regarding claims 1-3 and 5, prior arts teach cannabis extract in insert stick thinner than cigarette and has a sharp end, and is inserted into tobacco of cigarette, the level of cannabinoids is indicated, when smoking, the cannabinoids is inhaled and administered.
Regarding claim 4, Mishra et al.  multiple insert stick in one tobacco, and it is within choice of one skill in the art to have different level of cannabinoids so it is easy to have desired total amount of cannabinoids.
Regarding claims 6-7, as evidenced by Whittle et al. that THC and CBD are two important cannabinoids, thus, it is obvious to indicate the level of THC and CBD.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/           Primary Examiner, Art Unit 1613